Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                              0:21-cv-60024
                           Civil Action No.________________________

  MONIQUE P. HARRELL,

         Plaintiff,

  v.

  CREDENCE RESOURCE
  MANAGEMENT, LLC,

        Defendant,
  _____________________________________/


                                           COMPLAINT

         NOW COMES MONIQUE P. HARRELL, by and through her undersigned counsel,

  complaining of Defendant CREDENCE RESOURCE MANAGEMENT, LLC, as follows:

                                   NATURE OF THE ACTION

         1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

  Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the Telephone Consumer

  Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and the Florida Consumer Collection Practices

  Act (“FCCPA”), Fla. Stat. §559.55 et. seq.

         2.      “The primary purpose of the TCPA was to protect individuals from the harassment,

  invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

  automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

  Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).

                                  JURISDICTION AND VENUE



                                                  1
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 2 of 10




         3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         4.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

         5.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

         6.      MONIQUE P. HARRELL (“Plaintiff”) is a natural person, over 18-years-of-age,

  who at all times relevant resided in Oakland Park, Florida.

         7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         8.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

         9.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

         10.     CREDENCE RESOURCE MANAGEMENT, LLC (“Defendant”) maintains its

  principal place of business at 17000 Dallas Parkway, #204, Dallas, Texas 75248.

         11.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

  principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

  attempts to collect debts owed or due or asserted to be owed or due another.

         12.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

         13.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                    FACTUAL ALLEGATIONS

         14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

  the cellular telephone number ending in 2921.

         15.     At all times relevant, Plaintiff’s number ending in 2921 was assigned to a cellular

  telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

         16.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

  equipment and services.


                                                   2
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 3 of 10




          17.    At some point, Plaintiff obtained cable, internet, and phone services through

  AT&T.

          18.    Due to unforeseen financial circumstances, Plaintiff fell behind on her payments to

  AT&T and incurred a debt (“subject debt”).

          19.    In or around March 2020, Plaintiff started receiving calls from Defendant.

          20.    During the first phone call with Defendant, Defendant’s representative advised that

  it was attempting to collect on the subject debt.

          21.    On multiple occasions, when Plaintiff answered the collection calls from Defendant

  she was met by a conspicuous lengthy pause and was required to say “hello” numerous times prior

  to being connected to a representative

          22.    Also during the first phone call, Plaintiff stated that she was currently unemployed

  and unable to make a payment on the account.

          23.    On or around March 17, 2020, Plaintiff answered a phone call while at the hospital

  during an emergency visit.

          24.    During this phone call, Plaintiff advised that her doctors did not want her to take

  phone calls.

          25.    Also during this call, Plaintiff again advised that she was unemployed, in and out

  of the hospital, and requested that the phone calls cease.

          26.    Although Defendant’s calls stopped for a short period of time, Plaintiff started to

  receive calls again starting in April 2020.

          27.    Each time that Plaintiff answered the phone, she would again advise that she was

  unemployed, in and out of the hospital, and requested that Defendant stop calling her.




                                                      3
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 4 of 10




         28.     Despite Plaintiff’s request that Defendant cease its harassing collection efforts,

  Defendant continues to employ abusive collection practices in an effort to collect the subject debt,

  including the use of harassing phone calls.

         29.     Despite Plaintiff’s numerous requests that the collection calls cease, Defendant

  continued their relentless collection call campaign.

         30.     Plaintiff has continued to receive unwanted and unconsented to collection calls

  from Defendant coming from the numbers including but not limited to (239) 268-3664, (239) 268-

  3711, (239) 268-3711, (239) 268-3726, (239) 268-3649, (239) 268-3695, (239) 268-3673 and

  (239) 268-3735.

         31.     Concerned with Defendant’s abusive debt collection practices, Plaintiff retained

  counsel to file this action to compel Defendant to cease its abusive conduct.

                                              DAMAGES

         32.     Defendant’s harassing phone calls have severely disrupted Plaintiff’s everyday life

  and overall well-being.

         33.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

  to: aggravation that accompanies persistent and unwanted phone calls; anxiety; emotional distress;

  increased risk of personal injury resulting from the distraction caused by the phone calls; wear and

  tear to Plaintiff’s cellular phone; intrusion upon and occupation of Plaintiff’s cellular telephone;

  temporary loss of use of Plaintiff’s cellular phone; invasion of privacy; loss of battery charge; loss

  of concentration; mental anguish; nuisance; the per-kilowatt electricity costs required to recharge

  Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services; and

  wasting Plaintiff’s time.




                                                    4
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 5 of 10




         34.     Moreover, each time Defendant placed a telephone call to Plaintiff, Defendant

  occupied Plaintiff’s cellular telephone such that Plaintiff was unable to receive other phone calls

  or otherwise utilize her cellular telephone while her phone was ringing.

                                       CLAIMS FOR RELIEF

                                               COUNT I:
                    Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
         35.     Paragraphs 14 through 34 of this Complaint are expressly adopted and incorporated

  herein as though fully set forth herein.

                 a. Violations of FDCPA §1692c

         36.      Section 1692c(a) of the FDCPA provides:

                 Without the prior consent of the consumer given directly to the debt
                 collector or the express permission of a court of competent jurisdiction, a
                 debt collector may not communicate with a consumer in connection with
                 the collection of any debt-

                 (1)     at any unusual time or place or a time or place known or which
                         should be known to be inconvenient to the consumer. . .
                         15 U.S.C. § 1692c(a).

         37.     Defendant violated 15 U.S.C. § 1692c(a)(1) by contacting Plaintiff after Plaintiff

  requested that the phone calls cease.

         38.     Specifically, when Plaintiff requested that the phone calls cease, any time that

  Defendant called after that request became an inconvenient time for Plaintiff.

                Violations of FDCPA §1692d

         39.     Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

  “in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.”



                                                  5
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 6 of 10




         40.      Section 1692d(5) further prohibits “causing a telephone to ring or engaging any

  person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass

  any person at the called number.”

         41.      Defendant violated §§ 1692d and d(5) when it placed no less than 40 collection

  calls after Plaintiff requested that the phone calls cease in an attempt to collect the subject debt.

         42.      Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in

  an attempt to collect the subject debt was harassing and abusive.

         43.      The fact that Defendant knowingly placed calls to Plaintiff, after Plaintiff made

  requests that the calls cease, is illustrative of Defendant’s intent to harass and annoy Plaintiff.

         44.      Additionally, the fact that Defendant knowingly placed calls to Plaintiff after

  Plaintiff advised that her doctors would not allow her to take phone calls shows Defendant’s intent

  to incessantly harass and annoy Plaintiff.

         WHEREFORE, Plaintiff, MONIQUE P. HARRELL, requests that this Honorable Court

  enter judgment in her favor as follows:

         a.       Declaring that the practices complained of herein are unlawful and violate the Fair

                  Debt Collection Practices Act;

         b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                  trial, for the underlying Fair Debt Collection Practices Act violations;

         c.       Awarding Plaintiff her costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                  §1692k; and

         d.       Awarding any other relief as this Honorable Court deems just and appropriate.

                                               COUNT II
               Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)



                                                     6
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 7 of 10




         45.     Paragraphs 14 through 34 of this Complaint are expressly adopted and incorporated

  herein as though fully set forth herein.

                             a. Violation(s) of Fla. Stat. § 559.72(7)

         46.     Subsection 559.72(7) of the CCPA provides:

         In collecting consumer debts, no person shall:

                 (7)      Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.


                 Fla. Stat. § 559.72(7).
         47.     Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

  being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

  WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

  being asked to stop).

         48.     Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

  § 559.77(2) which provides:

         Any person who fails to comply with any provision of s. 559.72 is liable for actual
         damages and for additional statutory damages as the court may allow, but not
         exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
         by the plaintiff.


         WHEREFORE, Plaintiff, MONIQUE P. HARRELL, requests the following relief:

         a.      a finding that Defendant violated Fla. Stat. §§ 559.72(7);

         b.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

                 violation(s);




                                                    7
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 8 of 10




           c.    an award of additional statutory damages, as the Court may allow, but not

                 exceeding $1,000.00;

           d.    an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

           e.    an award of such other relief as this Court deems just and proper.

                                             COUNT III:

                  Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

           49.   Paragraphs 13 through 34 of this complaint are expressly adopted and incorporated

  herein as though fully set forth herein.

           50.   Defendant placed or caused to be placed no less than 40 non-emergency calls,

  including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

  utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

  without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

           51.   The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

  produce telephone numbers to be called, using a random or sequential number generator; and (B)

  to dial such numbers.” 47 U.S.C. § 227(a)(1).

           52.   Upon information and belief, based on the lack of prompt human response during

  the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

  cellular phone number.

           53.   Upon information and belief, the dialing system employed by Defendant transfers

  the call to a live agent once a human voice is detected, thus resulting in Plaintiff being required to

  say “Hello” numerous times, followed by a lengthy pause after the called party speaks into the

  phone.




                                                    8
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 9 of 10




         54.     As pled above, any consent that Defendant may have previously had to place phone

  calls to Plaintiff’s cellular phone was revoked when speaking with Defendant.

         55.     As pled above, Plaintiff was harmed by Defendant’s incessant collection calls to

  her cellular phone.

         56.     Upon information and belief, Defendant has no system in place to document and

  archive whether it has consent to contact consumers on their cellular phones.

         57.     Upon information and belief, Defendant does not maintain adequate policies and

  procedures that would enable it to effectively process and honor the requests of consumers that the

  collection calls cease.

         58.     Upon information and belief, Defendant knew its collection practices were in

  violation of the TCPA yet continued to employ them to maximize efficiency and profits.

         59.     As a result of Defendant’s violations of 47 U.S.C. §227(b)(1)(A)(iii). Plaintiff is

  entitled to receive $500.00 in damages for each violation.

         60.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

  (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

         WHEREFORE, Plaintiff requests the following relief:

         A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

         B.      an award of statutory damages of at least $500.00 for each and every violation;

         C.      an award of treble damages of up to $1,500.00 for each and every violation; and

         D.      an award of such other relief as this Court deems just and proper.




                                                    9
Case 0:21-cv-60024-WPD Document 1 Entered on FLSD Docket 01/06/2021 Page 10 of 10




                                  DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

  Dated: January 6, 2021                            Respectfully submitted,

                                                    MONIQUE P. HARRELL

                                                    By: /s/ Alexander J. Taylor

                                                    Alexander J. Taylor, Esq.
                                                    Florida Bar No. 1013947
                                                    SULAIMAN LAW GROUP, LTD.
                                                    2500 South Highland Avenue
                                                    Suite 200
                                                    Lombard, Illinois 60148
                                                    +1 630-575-8181
                                                    ataylor@sulaimanlaw.com




                                                  10
